Citation Nr: 1221395	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  05-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee, prior to October 30, 2007. 

2.  Entitlement to a rating in excess of 20 percent for status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medial meniscus, right knee, with shortening of the right lower extremity, prior to October 30, 2007 (exclusive of the period from May 9, 2006 to July 1, 2006, when a temporary total rating was assigned). 

3.  Entitlement to a rating in excess of 30 percent for status post right total knee arthroplasty, from December 1, 2008.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to June 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, in which the RO continued a previously assigned 20 percent rating for status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medial meniscus of the right knee and granted service connection for right knee degenerative joint disease and assigned a separate 10 percent rating, effective December 16, 2003. 

In November 2005, the Veteran and his wife testified during a hearing before a Decision Review Officer (DRO) at the RO. A transcript of that hearing is of record.  

In an August 2006 rating decision, the RO granted service connection for shortening of the right lower extremity and assigned a noncompensable (0 percent) rating, effective December 12, 2005; this was incorporated into the 20 percent rating already assigned for status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medial meniscus of the right knee.  The RO also assigned a 100 percent temporary total rating for the service-connected right knee disability under the provisions of 38 C.F.R. § 4.30 from May 9, 2006, based on a period of convalescence following a right partial medial meniscectomy performed on May 9, 2006; a schedular 20 percent rating was assigned from July 1, 2006. 

In August 2007, the Veteran and his wife testified before a Veterans Law Judge (VLJ) via videoconference. A transcript of that hearing is of record. 

In a November 2007 rating decision, the RO granted service connection for status post right total knee arthroplasty, with a 100 percent temporary total rating from October 30, 2007, through November 30, 2007, a 100 percent schedular rating from December 1, 2007, through November 30, 2008, and assigned a 30 percent rating to be effective from December 1, 2008.

In December 2007, the Board denied a rating in excess of 10 percent for degenerative joint disease of the right knee and a rating in excess of 20 percent for status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medial meniscus, right knee, with shortening of the right lower extremity.  The Board also remanded claims for service connection for hypertension and a low back disorder for further development, both of which were granted in full by way of a March 2008 rating decision. 

The Veteran appealed the December 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2008 Joint Motion to Partially Vacate and Remand, the Secretary of VA and the Veteran, through his representative, moved that the portion of the December 2007 Board decision which denied increased ratings for degenerative joint disease of the right knee and status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medial meniscus of the right knee be vacated and remanded.  The Court granted the motion by Order in May 2008. 

In September 2008, the Board remanded the claims for increased ratings for degenerative joint disease of the right knee and status post surgery for torn medial collateral and anterior cruciate ligaments with partial tear of the medial meniscus of the right knee, with shortening of the right lower extremity, for further development in accordance with the Joint Motion.  The Board again received the file following the remand development.  In June 2010, the claims were again remanded for additional evidentiary development.  

Since the June 2010 Board remand, the VLJ that conducted the August 2007 Board videoconference hearing retired from the Board.  The Veteran was offered a new hearing, and was afforded such hearing before the undersigned Acting VLJ in May 2012.  A transcript of this hearing is in the claims folder. 

In both prior remands and in the December 2007 decision, the Board noted that in October 2006 the Veteran indicated that he wanted to appeal the effective date of service connection for a right knee scar.  This matter was referred to the RO for appropriate action; however, it does not appear that any action has yet been taken on this matter.  In addition, in correspondence received in September 2009, as well as at the May 2012 hearing, the Veteran asserted that his knee pain was causing depression.  At the hearing, he also again suggested that he has disabilities of the hips, as well as high blood pressure, secondary to his right knee disability.  These issues were previously denied.  Thus, the issues of entitlement to an earlier effective date for the grant of service connection for a right knee scar, entitlement to service connection for depression, to include as secondary to service-connected knee disabilities, and whether new and material evidence was received to reopen the claim for service connection for hip and hypertension disabilities secondary to the service-connected knee disabilities, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.






REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims.

At the time of his May 2012 Board videoconference hearing, the Veteran's representative indicated that the Veteran had applied for and been denied disability benefits by the Social Security Administration (SSA).  The representative suggested that the claim related to disability due to the service-connected right knee, which raises the question of whether SSA is in possession of potentially relevant records related to the Veteran's right knee claim.  As the Veteran's SSA file, including any medical records utilized in the reported denial of his claim, appear to be relevant to his pending claims, the AMC should attempt to obtain those records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA); see also 38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011) (VA shall make as many requests as are necessary to obtain relevant records from a Federal department or agency).

Also, a review of the treatment records in the claims folder reveals that the most recent records from the VA Medical Center (VAMC), Windham facility, are dated in September 2011.  A review of all of his VA treatment records shows that he receives treatment at several VA facilities in Connecticut.  On remand, the RO should seek any updated, relevant VA treatment records and associate them with the claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request relevant treatment records from the appropriate VAMC dating since September 2011.  Associate relevant, non-duplicative records with the claims folder.

2.  Request from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records cannot be obtained, the Veteran and his representative should be notified of such.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

